Citation Nr: 1428041	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in March 2011; and a substantive appeal was received in March 2011.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the diagnoses of bipolar disorder and schizoaffective disorder, and symptoms of PTSD, the Board has expanded the issue to include any acquired psychiatric disability.  The issue is as stated on the title page.


FINDINGS OF FACT

1.  In November 2008, the RO denied a petition to reopen a claim of service connection for PTSD and bipolar disorder.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the November 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.



CONCLUSIONS OF LAW

1.  The November 2008 RO rating decision, which denied the Veteran's service connection claims for PTSD and bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

2.  Evidence received since the November 2008 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include PTSD, bipolar disorder, and schizoaffective disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board notes that in its July 2010 rating decision, the RO found that new and material evidence had been received to reopen the claim.  However, it then found, on a de novo basis, that service connection for PTSD and a bipolar disorder was not warranted.

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action. 38 C.F.R. § 3.304(f)(3) ; see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  However, since, in this case, the these new regulations did not provide a new factual basis upon which to grant service connection, the Board will continue to readjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder schizoaffective disorder as a claim to reopen.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for PTSD and bipolar disorder was originally denied by way of a July1999 RO decision (Volume 3).  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Veteran sought to have the claim reopened in October 2007 (Volume 4).  The RO issued a November 2008 rating decision in which it reopened the Veteran's claim of service connection for PTSD (Volume 4).  However, it denied service connection for PTSD and a bipolar disorder on a de novo basis.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  The RO then issued a July 2009 rating decision that continued the denial of service connection for bipolar disorder (claimed as a mental condition).  Thus, the question is whether new and material evidence has been received since the issuance of these last final decisions. 

The evidence of record at the time of the November 2008 and July 2009 denials consisted of service treatment records, post service treatment records, and the Veteran's statements of a stressor involving a fellow military policeman (MP) shooting and killing another Marine.  The RO had issued a July 2008 formal finding that a lack of information had been presented with which to verify the alleged stressor.  

The basis for the denials was the fact that there was no diagnosis of PTSD, there were no findings of a psychiatric disorder in service, and there was no nexus linking his current bipolar disorder to service. 

Evidence received since the November 2008 rating decision includes a newspaper article (dated September 1976 and received in December 2009) that appears to verify (or at least provide additional evidence with which to verify) the alleged stressor (Volume 5).  Additional new evidence includes a May 2010 VA examination report (Volume 5) in which the Veteran reported additional stressors.  He stated that at jump school, someone's parachute did not open and that individual died.  The Veteran witnessed this event and knew the individual involved.  Finally, he reported that during boot camp, they were practicing with grenades and a drill instructor and recruit was blown up.  The examiner did not find that the Veteran suffered from PTSD.  Instead, he diagnosed schizoaffective disorder.  In a November 2010 examination report from ASC Psychology Clinic (Volume 8), Dr. G.V.K. found that "there may be some link between [the Veteran's] military experiences and the onset/development of his current mental health functioning."   

The Board notes that the Court has interpreted the language of 
38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the May 2010 VA examination report, the November 2010 examination report from ASC Psychology Clinic, and the 1076 newspaper article  meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the Veteran's claim.  This new evidence includes a diagnosis of schizoaffective disorder that was not considered in the November 2008 rating decision.  Moreover, the report from ASC Psychology Clinic indicates that a current psychiatric disability might be related to service.  Finally, the 1976 newspaper article substantiates the Veteran's stressor.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a service connection claim for a psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder is granted.


REMAND

Again, the Veteran has provided additional information with which to verify his primary stressor (the incident in which an MP killed a fellow Marine).  Moreover, at his May 2010 VA examination, he mentioned two new stressors.  The Board finds that the RO must undertake additional development to verify these stressors.  

The Board recognizes that the Veteran underwent a VA examination in May 2010, and that the examiner opined that it was less likely than not that the Veteran's psychiatric disability began during or is related to service.  The examination report appears thorough on its face.  However, since the report was drafted, three more volumes of medical evidence have been received by the VA.  The Board notes that the May 2010 VA examiner did not have access to records from the Social Security Administration (SSA), which were received in July 2010.  Moreover, the May 2010 VA examiner was not able to respond to the November 2010 examination report from ASC Psychological Clinic, in which Dr. G.V.K. found that "there may be some link between [the Veteran's] military experiences and the onset/development of his current mental health functioning." 

Given the addition of records to the claims file, the Board finds that the May 2010 examination report is no longer adequate.  The Board finds that the additional claims file records should be reviewed by the May 2010 VA examiner, so that he can submit an addendum addressing the new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the Veteran's alleged stressors.  The Board notes that the newspaper article submitted by the Veteran is dated September 1976 and the incident (in which an MP killed a fellow Marine) occurred on Kaneohe Base, Hawaii (where the Veteran appears to have been stationed).  The Board notes that the other two alleged stressors occurred when the Veteran was at jump school and when he was in boot camp.  Efforts to verify these stressors should be made (to include obtaining unit records if possible).  Any and all efforts to verify the stressors should be noted in the record.    

2.  The May 2010 VA examiner should review the amended claims file (to include the SSA records and the November 2010 examination report from ASC Psychology Clinic.  The examiner should submit an addendum in which he opines:

(a) whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, is it at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include as due to any verified in-service stressor.   

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any other psychiatric disability that began during or is causally related to service.

Any opinion expressed should be supported by a complete rationale.  If a diagnosis of PTSD is not supported by the record, the examiner should specify the criteria that were not met.

The examiner is advised that the Veteran is competent to report his experiences and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  If the May 2010 VA examiner is unavailable, then the Veteran should be afforded another VA psychiatric examination for the purpose of determining the nature, etiology and severity of any psychiatric disability present.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

(a) whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, is it at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include as due to any verified in-service stressor, and 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any other psychiatric disability that began during or is causally related to service.

Any opinion expressed should be supported by a complete rationale.  If a diagnosis of PTSD is not supported by the record, the examiner should specify the criteria that were not met.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


